On October 21, 2009, the Board of Commissioners on Character and Fitness filed its final report in this court pursuant to Gov.Bar R. I(12)(E) recommending that the application for admission without examination of Willard Wardell Hill Jr. be denied but that he be permitted to reapply for admission to the practice of law in Ohio in 12 months.
Upon review of the panel’s report and the board’s recommendation, the court concludes that it will review the application that has been pending since January, 2007. Accordingly, the court declines to accept the board’s recommendation to deny the application and orders that the Office of Bar Admissions submit the application of Willard Wardell Hill Jr. to the court for full review pursuant to Gov.Bar R. I(9)(F)(1).